Citation Nr: 0906209	
Decision Date: 02/19/09    Archive Date: 02/27/09	

DOCKET NO.  05-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a partial tear of the left pectoral muscle with 
degenerative joint disease of the left (minor) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from April 1991 to April 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2004 and July 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, as well as a July 2007 decision by the Appeals 
Management Center (AMC) in Washington, D.C.

In a rating decision of July 2006, the RO granted a 10 
percent evaluation for the service-connected residuals of a 
partial tear of the left pectoral muscle with degenerative 
joint disease of the left (minor) shoulder, effective 
September 25, 2003, the date of receipt of the Veteran's 
claim.  That same rating decision granted a 20 percent 
evaluation for the Veteran's service-connected residuals of a 
partial tear of the left pectoral muscle with degenerative 
joint disease of the left (minor) shoulder, effective from 
July 5, 2006, the date of a VA orthopedic examination which 
determined that the Veteran's left shoulder symptomatology 
was "as likely as not" related to his service-connected 
partial tear of the left pectoral muscle.

In a decision of June 2007, which was effectuated in a rating 
decision of July of that same year, the Board granted a 20 
percent evaluation for the Veteran's service-connected 
residuals of a partial tear of the left pectoral muscle with 
degenerative joint disease of the left (minor) shoulder 
effective from September 7, 2005, the date of a previous VA 
orthopedic examination.  At that same time, the Board 
remanded for additional development the issue of entitlement 
to a current evaluation in excess of 20 percent for the 
Veteran's service-connected residuals of a partial tear of 
the left pectoral muscle with degenerative joint disease of 
the left (minor) shoulder.  The case is now, once more, 
before the Board for appellate review.




FINDING OF FACT

The Veteran's service-connected residuals of a partial tear 
of the left pectoral muscle with degenerative joint disease 
of the left (minor) shoulder are currently productive of no 
more than moderate impairment of Muscle Group II or III, 
and/or moderately severe impairment of the left shoulder, as 
characterized by abduction of from 0 to 80 degrees and mild 
atrophy of the pectoralis major muscle, but no deformity or 
ankylosis.


CONCLUSION OF LAW

The criteria for a current evaluation in excess of 20 percent 
for the service-connected residuals of a partial tear of the 
left pectoral muscle with degenerative joint disease of the 
left (minor) shoulder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.56, 4.71a and Part 4, Codes 5200, 
5201, 5302, 5303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as VA treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim, and what the evidence in the claims 
file shows, or fails to show, with respect to that claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an increased evaluation for 
the service-connected residuals of a partial tear of the left 
pectoral muscle with degenerative joint disease of the left 
(minor) shoulder.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the Veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination, and endurance.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints, or muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2008); see also 38 C.F.R. § 4.45 (2008).

In the present case, at the time of a VA orthopedic 
examination in September 2005, it was noted that the 
Veteran's claims folder was available, and had been reviewed.  
When questioned, the Veteran gave a history of an injury to 
his left pectoral muscle while weightlifting in 1992.  
Reportedly, following the Veteran's injury, he experienced 
pain in his left shoulder which had become progressively more 
severe.  According to the Veteran, his left shoulder/upper 
extremity pain woke him frequently at night.  Also noted was 
that the Veteran could not use his left arm while driving or 
pushing.  When further questioned, the Veteran indicated that 
he took no pain medication for his service-connected muscle 
injury.  Currently, he worked as a truck driver for a food 
distribution company.  Reportedly, magnetic resonance imaging 
of the Veteran's shoulder conducted in January 2004 was 
consistent with the presence of severe degenerative changes 
in the acromioclavicular joint resulting in impingement on 
the supraspinatus muscle and tendon.  However, that 
examination showed no evidence of any muscle atrophy of the 
biceps tendon.

On physical examination, grip strength in the Veteran's right 
hand was within normal limits.  Tendon reflexes were 2/4 at 
the elbow, and 1/4 at the wrist bilaterally.  Sensation in 
both arms was within normal limits.  Range of motion studies 
showed anterior flexion to 70 degrees, with extension to 20 
degrees, abduction to 80 degrees, and both internal and 
external rotation to 70 degrees.  According to the Veteran, 
all of these maneuvers resulted in "severe pain."  There was 
some tenderness of the acromioclavicular joint and of the 
bicipital groove, in conjunction with a moderate loss of 
muscle mass of the left lateral pectoral muscle.  Also noted 
was a moderate loss of muscle strength in the left arm.

On subsequent VA orthopedic examination in July 2006, which 
examination once again involved a full review of the 
Veteran's claims folder, it was noted that the Veteran was 
right-hand dominant, and that he currently worked driving a 
truck delivering bread.  According to the Veteran, he had to 
drive with his right hand, though he did use his left upper 
extremity despite constant pain.  When questioned, the 
Veteran reported no increased limitation with flare-ups.  
However, repetitive motion did result in at least a 50 
percent decrease in use of his left upper extremity.  At the 
time of examination, the Veteran reported no incoordination 
or excess fatigability, though he did experience some lack of 
endurance.

On physical examination, the Veteran's shoulders appeared 
symmetrical.  There was, however, some evidence of left 
acromioclavicular joint tenderness.  The Veteran was able to 
flex 90 degrees with pain, and adduct to 90 degrees with 
pain.  Internal and external rotation were both to 80 degrees 
accompanied by pain, and the Veteran's grip strength was 50 
percent weaker on the left than the right.  At the time of 
examination, there was no evidence of any crepitation.  

On more recent VA orthopedic examination of the Veteran's 
left shoulder conducted in September 2008, it was again noted 
that the Veteran's claims folder was available, and had been 
reviewed.  According to the Veteran, he experienced no 
periods of "flare-ups" as a result of his service-connected 
left upper extremity/shoulder disability.  Nor did he use any 
assistive device or brace.  According to the Veteran, he had 
not missed any days of work as a food distributor.  However, 
his activities of daily living were affected to some extent, 
in that he experienced pain when dressing and undressing, and 
when performing overhead activities.  Also noted was some 
weakness in the Veteran's left upper extremity.

On physical examination, range of motion measurements showed 
internal rotation from 0 to 50 degrees, with external 
rotation from 0 to 45 degrees accompanied by pain.  Forward 
flexion was from 0 to 90 degrees accompanied by pain, with 
abduction from 0 to 80 degrees, once again accompanied by 
pain.  Adduction was from 0 to 20 degrees "with pain 
throughout."  At the time of examination, there was evidence 
of tenderness over the acromioclavicular joint, and over the 
insertion of the pectoralis major on the anterior humerus.  
However, there was no evidence of any obvious deformity.  
Further noted was some mild atrophy of the pectoralis major 
on the left when compared to the right, though with no 
additional limitation following repetitive use other than 
pain and a lack of endurance associated with weakness, 
somewhat limiting the Veteran's motion.  The pertinent 
diagnoses noted were left pectoralis major rupture; and left 
acromioclavicular separation as evidenced by a physical 
therapy note regarding pain in the left arm around the 
acromioclavicular joint immediately following the Veteran's 
injury in 1993.  According to the examiner, the Veteran's 
left shoulder disability was moderately severe in nature, 
inasmuch as he experienced weakness, a lack of endurance, and 
pain which limited his left shoulder function.  However, that 
symptomatology did not limit his already limited motion 
following repetitive use.

On VA muscle examination, likewise conducted in September 
2008, it was again noted that the Veteran's claims folder had 
been reviewed in its entirety.  A physical examination of the 
Veteran's left shoulder and upper extremity showed no 
evidence of any tissue loss, though there was some loss of 
strength in the pectoralis major muscle, as evidenced by 4/5 
adduction of the left upper extremity, 4/5 internal rotation, 
and forward flexion of 4/5.  The pertinent diagnosis noted 
was moderate left pectoralis muscle tear, with injury to 
Muscle Group II.

Pursuant to applicable law and regulation, a 20 percent 
evaluation is indicated where there is a limitation of arm 
motion at shoulder level, or to midway between the side and 
shoulder level.  38 C.F.R. § 4.71a and Part 4, Code 5201 
(2008).  A 20 percent evaluation is similarly in order where 
there is evidence of moderate or moderately severe impairment 
of function of Muscle Groups II or III of the shoulder girdle 
and arm, which is to say, the intrinsic or extrinsic muscles 
of the shoulder girdle, including the pectoralis major II 
(costosternal) and pectoralis major I (clavicular) muscles.  
38 C.F.R. § 4.73 and Part 4, Codes 5302, 5303 (2008).

In like manner, a 30 percent evaluation is warranted where 
there is demonstrated evidence of a limitation of arm motion 
to 25 degrees from the side, or of intermediate ankylosis of 
the scapulohumeral articulation between favorable and 
unfavorable.  38 C.F.R. § 4.71a and Part 4, Codes 5200, 5201 
(2008).  A 30 percent evaluation is, similarly, indicated 
where there is evidence of severe impairment of function of 
Muscle Groups II or III of the shoulder girdle and arm, which 
is to say, the intrinsic or extrinsic muscles of the shoulder 
girdle, including the pectoralis major II (costosternal) or 
pectoralis major I (clavicular) muscles.  38 C.F.R. § 4.73 
and Part 4, Codes 5302, 5303 (2008).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and/or uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2008).

A moderate muscle injury contemplates consistent complaints 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly, a lower threshold of fatigue after 
average use affecting the particular functions controlled by 
the injured muscles, accompanied by some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  

A moderately severe muscle injury contemplates consistent 
complaints of the cardinal signs and symptoms of muscle 
disability and/or evidence of an inability to keep up with 
work requirements, with evidence on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.

Severe muscle injury contemplates a record of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability worse than those shown for moderately severe 
muscle injuries, and/or evidence of an inability to keep up 
with work requirements, with evidence on palpation of a loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the area of the injury.  Muscles may swell and harden 
abnormally in contraction, while tests of strength, 
endurance, or coordinating movements compared with the 
corresponding muscles of the uninjured side show severe 
impairment of function.  38 C.F.R. § 4.56 (2008).

Based on the aforementioned, it is clear that the Veteran's 
service-connected residuals of a partial tear of the left 
pectoral muscle with degenerative joint disease of the left 
(minor) shoulder warrant no more than a 20 percent 
evaluation.  This is particularly the case given the fact 
that the Veteran has consistently been described as 
exhibiting a moderate tear of the left pectoralis muscle, 
leading to only a moderate loss of muscle strength in the 
left arm.  While as of the time of a recent VA orthopedic 
examination of the Veteran's left shoulder in September 2008, 
there was some mild atrophy of the pectoralis major muscle on 
the left when compared to the right, that examination showed 
no evidence of any obvious deformity, or of incoordination or 
fatigue on use.  Moreover, abduction of the Veteran's left 
shoulder has consistently been from 0 to 80 degrees.  To 
date, there exists no evidence that the Veteran suffers from 
ankylosis of the scapulohumeral articulation of his left 
shoulder.  Nor has it been demonstrated that the Veteran 
currently suffers from severe impairment of Muscle Groups II 
or III of his left shoulder and arm.  Under the 
circumstances, the Board is of the opinion that the 20 
percent evaluation currently in effect for the Veteran's 
service-connected residuals of a partial tear of the left 
pectoral muscle with degenerative joint disease of the left 
(minor) shoulder is appropriate, and that an increased rating 
is not warranted.

In reaching this determination, the Board has given due 
consideration to the Veteran's potential entitlement to an 
increased rating on an extraschedular basis.  However, to 
date, there exists no evidence that, due exclusively to the 
Veteran's service-connected residuals of a partial tear of 
the left pectoral muscle with degenerative joint disease of 
the left (minor) shoulder, he has experienced the marked 
interference with employment and/or frequent periods of 
hospitalization necessary to render impractical the 
application of the regular schedular standards, thereby 
requiring referral to the Director, VA Compensation and 
Pension Service for consideration of an extraschedular 
rating.  In point of fact, based on the evidence of record, 
the Veteran has yet to be hospitalized for treatment of his 
service-connected left shoulder/arm disability.  Moreover, as 
of the time of the aforementioned VA examination in September 
2008, the Veteran indicated that he had not missed any days 
of work in his capacity as a food distributor as a result of 
that disability.

Additionally, the Board has given due consideration to the 
recent holding of the United States Court of Appeals for 
Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 
505 (2007) addressing the issue of whether it is appropriate 
to apply "staged" ratings when assigning an increased rating 
in a manner similar to what is done at the initial rating 
stage pursuant to the Court's holding in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, in the case at hand, it is 
clear that, over the course of the Veteran's current appeal, 
symptomotology attributable to his service-connected 
residuals a partial tear of the left pectoral muscle with 
degenerative joint disease of the left (minor) shoulder has 
been appropriately rated. 

The Veteran's accredited representative argues that, based on 
the evidence currently on file, the Veteran is entitled to 
"separate and distinct" ratings for his service-connected 
residuals of a partial tear of the left pectoral muscle and 
degenerative joint disease of the left shoulder.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, in the 
case at hand, it is clear that symptomatology attributable to 
the Veteran's muscle injury and degenerative joint disease of 
the left shoulder is in many respects "duplicative or 
overlapping."  Under the circumstances, the assignment of 
separate and distinct ratings for the Veteran's service-
connected muscle damage and degenerative joint disease of the 
left shoulder would constitute "pyramiding," which, under 
pertinent law and regulation, is to be avoided.  See 
38 C.F.R. § 4.14 (2008).

Finally, the Veteran's accredited representative argues that, 
inasmuch as the VA muscle examination undertaken in September 
2008 was conducted by a physician's assistant, and not a 
physician, that examination, absent a signature by a 
physician, is inadequate for rating purposes.  See VA 
Adjudication Procedure Manual, M21-1MR (2008).  However, that 
argument is without merit, inasmuch as the M21 manual 
provisions are not substantive in nature.  Notwithstanding 
the fact that the examination in question was conducted by a 
physician's assistant and not a physician, that examination 
provides findings in sufficient detail to enable the Board to 
thoroughly evaluate the current extent of the Veteran's 
service-connected residuals of a partial tear of the left 
pectoral muscle with degenerative joint disease of the left 
(minor) shoulder.  See Cox v. Nicholson, 20 Vet. App. 563, 
568-69 (2007) [holding that medical examinations may be 
conducted by licensed health care professionals competent to 
provide diagnoses, statements, or opinions].  Under the 
circumstances, the Board is of the opinion that the September 
2008 muscle examination was entirely adequate for rating 
purposes, and that a remand for the purpose of affording the 
Veteran an additional examination is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in October 2003, March 
2006, and September 2007.  In those letters, VA informed the 
Veteran that, in order to substantiate his claim for an 
increased rating, he needed to show that his service-
connected disability had undergone an increase in severity.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

An evaluation in excess of 20 percent for the service-
connected residuals of a partial tear of the left pectoral 
muscle with degenerative joint disease of the left (minor) 
shoulder is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


